Citation Nr: 0825550	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  01-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to May 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2000 and July 2001 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that declined to reopen the veteran's previously denied claim 
for service connection for bilateral hearing loss, denied the 
veteran's claim for service connection for sleep apnea, and 
continued a 40 percent disability rating for a lumbar spine 
disability.  The Board remanded the claims for additional 
development in October 2003 and November 2006.    

The issue of entitlement to an increased rating for a lumbar 
spine disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss was previously denied in a January 1998 RO decision.  
The veteran did not appeal that decision.

2.  Evidence received since the last final decision for 
service connection for bilateral hearing loss in January 1998 
includes evidence which is cumulative or redundant, and which 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran's current sleep apnea first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein.




CONCLUSIONS OF LAW

1.  The January 1998 RO decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000). 

3.  The veteran's current sleep apnea was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a February 1992 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  The RO declined to reopen the veteran's claim in 
January 1998 and most recently in September 2000.  While the 
RO found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for bilateral hearing loss, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

In a decision dated in January 1998, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the 
January 1998 rating decision became final because the 
appellant did not file a timely appeal.  

The claim for entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in June 
2000.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that bears directly 
and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes that the 
definition of new and material evidence has been changed, but 
the latest definition only applies to applications to reopen 
a finally decided claim received by VA on or after August 29, 
2001; thus, the change does not apply to this case because 
the claim to reopen was received before that date.  66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) 
(2007).  In determining whether evidence is new and material, 
the credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA medical records, and the veteran's statements.  
The RO found that there was no evidence that bilateral 
hearing loss was incurred in service, and the claim was 
denied.  

The veteran applied to reopen his claim for service 
connection for bilateral hearing loss in June 2000.  The 
Board finds that the evidence received since the last final 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Newly received evidence includes undated lay statements from 
the veteran's friends.  These statements indicate that the 
veteran has suffered from hearing loss since 2000.  There is 
no evidence or allegation that the veteran was treated for 
hearing loss in service.  

Other newly submitted evidence includes VA medical records 
dated from August 1997 to July 2001.  Those records show that 
the veteran received intermittent treatment for bilateral 
hearing loss.  The records do not show that the veteran's 
bilateral hearing loss was incurred during his period of 
active service.  The presence of bilateral hearing loss was 
established at the time of the previous final denial.

Although the additionally submitted lay statements and VA 
medical records are new, in the sense that they were not 
previously submitted to agency decisionmakers, they are not 
material.  This evidence is cumulative or redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, the claim cannot be opened on the basis of 
that evidence.  38 C.F.R. § 3.156(a).  
  
Although the veteran has submitted new evidence that was not 
before the RO in January 1998, that new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for bilateral hearing 
loss since the January 1998 rating decision because no 
competent evidence has been submitted showing that the 
veteran's bilateral hearing loss was incurred during his 
period of active service.  Thus, the claim for service 
connection for bilateral hearing loss is not reopened and the 
benefits sought on appeal remain denied.  



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's sleep apnea, however, is not a disease 
subject to presumptive service connection.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Service medical records are negative for complaints of or 
treatment for any sleep apnea.  On separation examination in 
April 1979, the veteran complained of having frequent trouble 
sleeping and was found to have insomnia due to low back pain.  
However, the veteran made no complaints regarding his 
respiratory system, and his respiratory system was found to 
have no abnormalities.  Since there were no recorded 
complaints during a two-year period of service and the 
veteran's respiratory system was found to be within normal 
limits on separation, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for sleep 
apnea.  38 C.F.R. § 3.303(b).

The first post-service evidence of record of sleep apnea is 
an October 2000 private medical report.  The veteran reported 
feeling tired during the daytime as the day progressed and 
stated that he usually fell asleep early in the evening 
before getting up to exercise and attend night school.  He 
explained that he usually went to sleep between midnight to 
2:00 a.m. and complained of feeling tired in the morning when 
he woke up at 6:00 a.m. on the weekdays and 8:00 a.m. on the 
weekends.  He reported that he snored at night and would 
sometimes awaken to use the bathroom.  An overnight 
polysomnography revealed 53 percent sleep efficiency, 
significant restlessness, an overall respiratory disturbance 
index of 12, and 91 percent oxygen desaturation.  The 
diagnosis was obstructive sleep apnea syndrome.  

A September 2003 Social Security Administration decision 
found that the veteran was disabled due to his obstructive 
sleep apnea, low back pain, ulnar nerve injury at the elbow 
resulting in loss of sensory and motor function, and 
hypertension.  There was no evidence that the veteran's 
disabilities were related to service.  

The veteran submitted undated lay statements from his 
friends.  These statements indicate that the veteran had 
suffered from obstructive sleep apnea since 2000. 

Service connection may be granted when the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current sleep apnea.    

The veteran and his friends contend that his current sleep 
apnea is related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his friends are competent to give 
evidence about what they experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's sleep apnea is in October 2000, 
approximately 21 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, there is no competent medical 
evidence of record showing any relationship between sleep 
apnea and the veteran's service or any event or injury in 
service.  Furthermore, sleep apnea is not shown in the 
service records.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's sleep 
apnea developed in service.  Therefore, the Board concludes 
that the sleep apnea was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and December 
2006; a rating decision in September 2000; a statement of the 
case in August 2001; and supplemental statements of the case 
in October 2001 and August 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the appellant's diagnosed disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.  

Service connection for sleep apnea is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

On VA examination in April 2004, the examiner found that the 
neurological testing of the spine was incomplete because the 
veteran could not tolerate the testing.  Although there was 
no evidence of peripheral neuropathy in the lower limbs, 
there was objective evidence of isolated denervation in one 
L5 muscle.  However, the examiner could not draw definite 
conclusions about the presence of radiculopathy since the 
paraspinal examination was incomplete.  Similarly, in a May 
2002 private medical report, the veteran was diagnosed with 
chronic back pain with positive straight leg raising test 
without definite evidence of radiculopathy.  Moreover, 
although there was no objective evidence of radiculopathy, a 
June 2003 private medical report showed the veteran being 
diagnosed with low back pain with pain intensity and some 
radiculopathy which could increase at times.  It remains 
unclear whether the veteran has lumbar radiculopathy.  The 
Board finds that an additional examination and opinion 
addressing the question of the neurological manifestations of 
the veteran's lumbar spine disability is necessary in order 
to fairly decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination to determine 
whether the veteran has any lumbar 
radiculopathy condition.  If the 
veteran has lumbar radiculopathy, the 
examination report should note which 
nerve or nerves are affected by the 
radiculopathy, the extent to which the 
nerve or nerves are affected, whether 
the neurological condition is 
unilateral or bilateral, and what 
symptoms the neurological condition 
produces.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should note that review.

2.  Then, readjudicate the claim for an 
increased rating for a lumbar spine 
disability.  Consider whether the 
evidence warrants separate evaluation 
of any associated objective 
neurological abnormalities under an 
appropriate diagnostic code.  If the 
decision remains adverse to the 
veteran, issue the veteran a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


